Citation Nr: 1734285	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  10-03 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for presbyopia.


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1970 to June 1974 and from June 1978 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In April 2015, the Board remanded the issues then on appeal - entitlement to service connection for a psychiatric disorder, hearing loss, a back disability, a right knee disability, a left knee disability, a right shoulder disability, a left shoulder disability, and a right ankle disability - for additional evidentiary development.  

While the matter was in remand status, in an April 2017 rating decision the RO granted service connection for persistent depression with anxious distress and assigned an initial 50 percent rating, effective September 8, 2008; granted service connection for lateral collateral ligament sprain of the right ankle and assigned an initial 10 percent rating, effective September 8, 2008; granted service connection for left knee tendonitis/tendinosis and assigned an initial 10 percent rating, effective September 8, 2008; granted service connection for lumbosacral strain with spinal stenosis and assigned an initial 10 percent rating, effective September 8, 2008; granted service connection for right ear tinnitus and assigned an initial 10 percent rating, effective February 11, 2017; granted service connection for bilateral hearing loss and assigned an initial zero percent rating, effective September 8, 2008; granted service connection for status post right shoulder tendon and AC joint repair and assigned an initial zero percent rating, effective September 8, 2008; and granted service connection for right shoulder scar, status post tendon and AC joint surgery, and assigned an initial zero percent rating, effective February 12, 2017.

The grant of service connection constitutes a full award of the benefits sought on appeal with respect to the claims of service connection for a psychiatric disability, hearing loss, a back disability, a left knee disability, a right shoulder disability, and a right ankle disability.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the Veteran has initiated an appeal with the initial ratings or effective dates assigned.  Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Thus, those issues are not before the Board. 

Also while the matter was in remand status, the Veteran perfected an appeal with respect to the issue of entitlement to service connection for presbyopia.  On his May 2015 VA Form 9, the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  

The Board notes that the Veteran's former representative, Christopher Loiacono, withdrew his representation in May 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his May 2015 VA Form 9, the Veteran indicated that he wished to attend a Board hearing before a Veterans Law Judge at the RO in connection with his appeal.  The record currently available to the Board indicates that this hearing has not yet been scheduled and that the Veteran has not withdrawn his request for a hearing.

A hearing on appeal will be granted if an appellant, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2016).  Indeed, the importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904 (a)(3) (2016), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.

In order to ensure full compliance with due process requirements, therefore, a Board hearing at the RO should be scheduled.  As such hearings are scheduled by the AOJ, a remand is necessary.  See 38 C.F.R. §§ 20.700, 20.704(a) (2016).

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled, in accordance with appropriate procedures, for a hearing before a Veterans Law Judge at the RO.  38 U.S.C.A. § 7107 (West 2014).  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2016).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




